

116 HR 564 IH: To designate the mountain at the Devils Tower National Monument, Wyoming, as Devils Tower, and for other purposes.
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 564IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Ms. Cheney introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the mountain at the Devils Tower National Monument, Wyoming, as Devils Tower, and for other purposes. 
1.Designation of devils tower 
(a)In generalThe mountain at the Devils Tower National Monument, Wyoming, located at 44°35′26″N, by 104°42′55″W, and the area located at 44°35′21″N, by 104°41′48″W, shall be known and designated as Devils Tower. (b)ReferencesAny reference in any law, map, regulation, order, document, paper, or other record of the United States to the mountain and area described in subsection (a) shall be deemed to be a reference to Devils Tower. 
